Citation Nr: 0816552	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-39 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a loss of vision, to 
include retinitis pigmentosa, senile cataracts, and 
refractive error.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran had active service June 1972 to December 1972 and 
from February 2003 to January 2005.  The veteran also had 30 
years of inactive duty service with the National Guard in 
between his periods of active duty service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the above claim.

The Board notes that the veteran had initially requested to 
appear at a personal hearing over which a Veterans Law Judge 
would have presided.  However, in a letter dated in January 
2008, the veteran's representative indicated that the veteran 
no longer desired to be scheduled for a hearing.


FINDING OF FACT

The veteran's retinitis pigmentosa was first manifested 
during his second period of active service.


CONCLUSION OF LAW

Retinitis pigmentosa was incurred during service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result, or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for retinitis pigmentosa.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Congenital or developmental defects, and refractive error of 
the eye, are not considered to be diseases or injuries within 
the meaning of VA laws governing the award of service 
connection for diseases and injuries related to service.  38 
C.F.R. § 3.303 (2007).  However, the VA General Counsel has 
rendered a legal opinion which holds that service connection 
may be granted for hereditary diseases, such as retinitis 
pigmentosa, which either first manifested during service or 
which pre-existed service and progressed at an abnormally 
high rate, presumably due to aggravation or a superimposed 
injury during service.  VAOPGCPREC 82-90 (July 18, 1990). 

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

The law provides that a veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 
38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a 
change in the interpretation of 38 U.S.C.A. § 1111 by the 
Federal Circuit and VA's General Counsel, and the regulation 
now provides that to rebut the presumption of soundness, VA 
must establish by clear and convincing evidence both that the 
disability existed prior to service and that it was not 
aggravated by service.  See 70 Fed. Reg. 23,027, 23,029 
(2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A review of the veteran's service medical records reveals 
periodic reports of medical examination from his national 
guard duty dated in May 1980, November 1984, November 1989, 
March 1993, January 1995, and February 2000, all of which 
show that upon clinical evaluation, his eyes were generally 
normal.  In a report of medical history dated in May 1980, he 
indicated that he had had eye trouble, but the examiner did 
not elaborate further on the veteran's comment.  The 
remaining reports of medical history show that the veteran 
indicated never having had eye trouble.

A report of medical history dated in March 2003 and completed 
by the veteran at the time of his deployment to the Persian 
Gulf theater of operations shows that he indicated never 
having eye trouble or disorder.  He did note that he would 
wear glasses for reading.

A service medical record dated September 2003 shows that the 
veteran reported trouble with peripheral vision, particularly 
at night.  The provisional diagnosis was refractive error.

Service medical records dated in November 2003 show that the 
veteran reported a six month history of progressive vision 
loss, along with night blindness.  The primary diagnosis was 
low vision in two eyes, not otherwise specified.  A 
subsequent service medical record shows an examination 
consistent with retinitis pigmentosa.

A statement of medical examination and duty status dated in 
January 2004 shows that beginning in November 2003, the 
veteran was treated for a disease manifested by poor vision 
at night and was diagnosed as having retinitis pigmentosa.  
The examiner indicated that the veteran's injury was likely 
to result in a claim against the government for future 
medical care, and that it was incurred in the line of duty.

Subsequent to service, a private medical records from T. R. 
Lovas, D.O., dated in March 2004 and April 2004, show that 
the veteran was said to have been diagnosed with retinitis 
pigmentosa in 2003, and cataracts in January 2004. 

A VA examination report dated in February 2006 shows that the 
veteran was evaluated for retinitis pigmentosa which had been 
diagnosed in 2003.  The examiner reviewed the veteran's 
claims file in conjunction with conducting the examination of 
the veteran.  It was indicated that the veteran was diagnosed 
with retinitis pigmentosa in 2003 with tunnel vision in both 
eyes by Humphrey perimetry done in January 2004 and confirmed 
by Goldmann perimetry in April 2004.  He was also diagnosed 
with posterior subcapsular cataract in January 2004.  The 
veteran denied any family history of ocular diseases.  He 
described night vision problems and peripheral visual field 
constriction while on service in Iraq, though he denied 
ocular pain.  The diagnosis was refractive error; severe 
peripheral visual field constriction in both eyes by 
confrontation; pingueculae of the right eye; pterygium of the 
left eye; senile nuclear cataracts; mild posterior 
subcapsular cataracts secondary to retinitis pigmentosa; 
macular changes consistent with chronic cystoid macular edema 
secondary to retinitis pigmentosa; and legally blind due to 
central visual field less than 20 degrees due to retinitis 
pigmentosa.  The examiner indicated that the loss of 
peripheral vision was caused by or a result of retinitis 
pigmentosa. The loss of central vision was caused by or a 
result of mild posterior subcapsular cataracts and chronic 
cystoid macular edema which in turn were caused by or a 
result of the retinitis pigmentosa.  The examiner opined that 
the progression of the disease was caused by or a result of 
the natural history of the disease and was not due to or a 
result of his military service.

The veteran contends that his currently diagnosed retinitis 
pigmentosa was first manifested as a result of his second 
period of active service.  As an initial matter, the Board 
notes that the presumption of sound condition at service 
entrance does, in fact, attach in this case. See Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304 (2007).  
There is no evidence of record that the veteran had been 
diagnosed with retinitis pigmentosa prior to his entrance 
into service, and notwithstanding a notation concerning the 
use of reading glasses, the veteran indicated that he had 
never had eye trouble of any sort.

Retinitis pigmentosa is considered to be heredity in origin 
by accepted medical authority.  See VAOGCPREC 67-90 at page 
1. However, as noted above, VA General Counsel has rendered a 
legal opinion which holds that service connection may be 
granted for hereditary diseases, such as retinitis 
pigmentosa, which was first manifested during service or 
which pre-existed service and progressed at an abnormally 
high rate, presumably due to aggravation or a superimposed 
injury during service.  VAOPGCPREC 82-90 (July 18, 1990).

Because the veteran was not shown to have had retinitis 
pigmentosa prior to service, the question for consideration 
is whether it was first manifested during service.  The 
periodic reports of medical examination dated from May 1980 
to February 2000 do not show any diagnosis of or symptoms 
associated with retinitis pigmentosa.  The veteran's entrance 
report of medical history dated in March 2003 shows that the 
veteran reported never having eye trouble.  The service 
medical records show that in November 2003, the veteran 
described a six month history of symptoms, for which a 
diagnosis of retinitis pigmentosa was provided.  The January 
2004 statement of medical examination and duty status 
concluded that the disorder was incurred in the line of duty 
and likely to result in a claim against the government for 
future medical care.  The February 2006 VA examination report 
shows a current diagnosis which includes retinitis 
pigmentosa.

The mandate to accord the benefit of the doubt to the veteran 
is triggered when the evidence has reached such a stage of 
balance. In this matter, the Board is of the opinion that at 
the very least, this point has been attained.  The Board 
recognizes that the examiner in February 2006 concluded that 
that the progression of the retinitis pigmentosa was caused 
by or a result of the natural history of the disease and was 
not due to or a result of service, however, this point would 
serve to address whether a pre-existing disability had been 
aggravated.  It does not serve to refute that the veteran's 
retinitis pigmentosa was first manifested during service.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  As 
such, the Board finds that service connection for retinitis 
pigmentosa is warranted.


ORDER

Service connection for retinitis pigmentosa is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


